DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the release unit and muffs 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
(Fig. 1B, Fig. 1C) has the reference character (221b) which is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 currently reads “…a conveying unit comprising automated circulation conveyor sections configures to convey…”, while not incorrect, applicant perhaps meant “a conveying unit comprising automated circulation conveyor sections configured to convey…” as applicant has used throughout the claim, correction if need.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "an automated cleaning unit" in lines 5.  There is insufficient antecedent basis for this limitation in the claim. As it stands, it is unclear if this is the same unit as “the cleaning station” of claim 1, or if there are two cleaning operations. For the purposes of examination these two will be understood to be the same unit.  Please provide commentary and correction if applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-10, 12, 14-18, 20-23 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret al. (US-2015/0246460, hereinafter Schlüsselbaueret), and in further view of Davies et al. (US-2008/0,156,963, hereinafter Davies)Regarding claim 1, 	
A system for producing concrete products by casting moulds assembled from corresponding outer and inner moulds, the system comprising an automated, program-controlled, circulation system comprising: 
a hardening area configured to store concrete products hardening in a respective casting mould; 
an automated manufacturing area comprising a plurality of automated manufacturing devices; and 
a conveying unit comprising automated circulation conveyor sections configures to convey the casting moulds or the outer and inner moulds of the casting moulds from the hardening area to the automated manufacturing area, between the respective manufacturing units in the automated manufacturing area, and from the automated manufacturing area into the hardening area; 

an automated mould assembly unit configured to assemble a casting mould from corresponding outer and inner moulds that have been cleaned in the cleaning unit, and 
an automated filling unit configured to fill one or more assembled casting moulds with concrete; and 
a manually operable mould assembly unit comprising at least one mould assembly station configured to facilitate3DOCS 126035-007US1/3391270.1Attorney Docket No. 126035-007US1 manually assisted assembly of a casting mould from corresponding outer and inner moulds; and 
wherein the conveying unit comprises a supply conveying section configured to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system.
Schlüsselbaueret teaches the following:
([0021]) teaches that the system comprises a curing zone for storing a plurality of filled casting molds.
& c.) ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. It is understood that a conveyor system and transportation system can be duplicated to convey parts for one zone or area to another zone or area, expecting the same result of being able to transfer an article from one area or In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Schlüsselbaueret discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the conveyor system or transport device, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the conveyor system or transportation device for the purpose of being able to transfer an article from one area or zone to the other.Additionally, that a conveyor system and/or a transportation device between various points in the manufacturing cycle can be provided, noting that additional fabrication stations can be provided sequentially or preferably in parallel (e.g. also by bypassing other regular fabrication stations), including optional manual machining stations where the special product to be manually machined can be taken temporarily from the fully automatic circulation cycle. Thus a conveyor system and/or a transportation device between the additional fabrication stations is understood to be within the art.
, e.) & f.) ([0009]) teaches that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core and at least one filling station for filling an assembled casting mold with concrete.
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle. Noting, ([0041]) teaches that outer molds and/or mold cores are conveyed to the respectively next fabrication stations of the circulation cycle after carrying out the respective operations at the fabrication stations.

It should be noted that Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]). However, Schlüsselbaueret does not mention the use of a manually operable mould assembly unit.

Regarding claim 1, Schlüsselbaueret is silent on the following limitation(s):
(f)’s limitation regarding a manually operable mould assembly unit,
Regarding Claim 1, in analogous art for techniques and tools for assembling and disassembling compactable molds and forming concrete building blocks, the system comprising a feed conveyor, mold assembly, filling and cleaning, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0092]) teaches that the mold assembly/disassembly unit can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can 
 	Davies further suggests that the benefit of using a manual mold assembly station is it provides a means for personnel to complete mold disassembly or assembly one step at a time, ([0092]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time.	
Regarding claim 2, 	
Wherein the supply conveying section is configured to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system upstream of the filling unit of the manufacturing area of the circulation system; or 
the supply conveying section is configured to supply a casting mould assembled in the manually operable mould assembly unit to a further filling unit and to supply it from the further filling unit to the hardening area of the automated circulation system.  
Schlüsselbaueret teaches the following:
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle. 
([0016]) teaches that system is capable of to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. Wherein it is understood once an assembled mold enters the filling station, it is part of the circulation cycle. ([0021]) teaches that the system comprises a curing zone for storing a plurality of filled casting molds and/or a transport device for transporting casting molds from the mold releasing position to the curing zone and from the curing zone to the mold feeding position. ([0022]) teaches that filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle and can be transported from the transport device between the storage position in the curing zone and the mold releasing position or the mold feeding position of the fabrication zone. Noting, ([0041]) teaches that outer molds and/or mold cores are conveyed to the respectively next fabrication 
Regarding claim 3, 
Wherein a further conveying section is configured to supply a casting mould from the hardening area of the automated circulation system to the manual assembly area.
Schlüsselbaueret teaches the following:
([0016]) teaches that along with the fabrication zone with the fully automated fabrication stations a zone is created where filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle. It should be noted that that the transportation of molds from one zone or area to another zone or area via a conveying means is known in the art. It is understood that conveying means could be rearranged in any manner that allowed for transportation to and from various zone. Consequently, the case law for the rearrangement of parts could be applied if needed regarding the transportation of the mold to and from various zones or areas. 
Regarding Claim 3, in analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
Although mold assembly and disassembly are described herein as being performed by a single mold assembly/disassembly unit, mold assembly and disassembly can be performed by more than one unit (e.g., a disassembly unit and an assembly unit) or by units that are not specifically limited in function to assembly and disassembly of molds. Noting, an equivalence has been made between utilizing a single assembly and disassembly unit or an individual assembly and disassembly units. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a single mold assembly/disassembly unit as done in Davies, due to the fact it would amount to nothing more than a use of a known equivalent for individual mold assembly and disassembly units, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Davies.
Regarding claim 4, Schlüsselbaueret is silent on the following:
Wherein the supply conveying section is set up to supply a casting mould assembled in the manually operable mould assembly unit to the automated circulation system in an automated4DOCS 126035-007US1/3391 270.1Attorney Docket No. 126035-007US1 program-controlled manner.

Regarding Claim 4, in analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0054]) teaches that techniques and tools for disassembling a mold (e.g., to release a block from the mold) and for subsequently reassembling the mold (e.g., to prepare it for re-use) also are described. For example, a mold assembly/disassembly unit is controlled by a programmable controller to assemble or disassemble a mold (e.g., a compactable mold for forming lightweight concrete blocks). Automatic operation can be suspended at any point during mold assembly or disassembly and completed by hand or by operating the mold assembly/disassembly unit in individual steps through the controller.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 5, 	
The automated manufacturing area of the circulation system comprises:
An automated demoulding area configured to demould a casting mould arriving from the hardening area and for removal of a hardened concrete product, and
 an automated cleaning unit configured to clean the outer and inner moulds of a casting mould demoulded in the demoulding unit.
Schlüsselbaueret teaches the following:
([0016]) teaches that along with the fabrication zone with the fully automated fabrication stations a zone is created where filled casting molds can be stored for curing after being filled at the filling station or before demolding the cured concrete product at the demolding stations in the production cycle
([0009]) teaches that the system comprises at least one cleaning station for cleaning a mold core positioned at the cleaning station and for cleaning an outer mold positioned at the at least one cleaning station,
Regarding claim 6, 	
Wherein a transfer unit is configured to transfer both casting moulds supplied by the supply conveying section from the manually operable mould assembly unit and casting moulds supplied by a circulation conveying section from the automated mould assembly unit to one or more filling stations in the automated filling unit.
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 b in the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone B and transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement. ([00124]) teaches that the mold conveyor 20 can be made e.g. as a chain conveyor, however, the present invention is not limited to chain conveyors. The transport device 30 can be made as a robot crane. 
Regarding claim 7, 	
Wherein the transfer unit is configured to transfer casting moulds supplied5DOCS 126035-007USi/3391270.1Attorney Docket No. 126035-007US1 by the feed conveying section and casting moulds supplied by the circulation conveying section to one or more filling station
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 b in the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone B and transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement. ([0040]) teaches that according to a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. 

Regarding claim 8, 	
Wherein the transfer unit comprises a deflector system configured to facilitate controllable combination of the supply conveying section arriving from the manually operable mould assembly unit and the circulation conveying section arriving from the automated mould assembly unit upstream of the automated filling unit.
Schlüsselbaueret teaches the following:
([0071]) The system depicted in (Fig. 5) for producing tubular concrete products in a casting method comprises a fabrication zone A having a plurality of fully automated fabrication stations 1 to 6 and a mold conveyor 20 with the mold conveying sections 20 a and 20 b, which for respective production lines which are carried out in parallel with respect to production technology extend between the fabrication. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that not explicitly expressed as a deflection system, the arrangement portrayed comprises two respective production lines, along with the control device acts as a deflector system that dictates which production line would be utilized. Noting the dual production line arrangement depicted in (Fig. 5) could be expanded via the duplication of parts to include additional production lines. Additionally, ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle times.
Regarding claim 9 & 10, 	
Wherein the transfer unit comprises a transport unit configured to accommodate a supplied casting mould from the supply conveying section arriving from the manually operable mould assembly unit and also to 
Wherein the transport unit comprises a manipulator and a program-controlled6DOCS 126035-007US1/3391270.1Attorney Docket No. 126035-007US1 robot crane.
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 b in the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone B and transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement. 
Regarding claim 12 & 14-15,
Claim 6, wherein the transfer unit is configured to remove a casting mould filled in the automated filling unit and to supply it to a release unit for releasing the filled casting mould into the hardening area.
Wherein the release unit comprises a manipulator or a robot crane, configured to transfer one casting mould and/or a group of two or more casting moulds into the hardening area or to a conveying section of the conveying unit that leads to the hardening area.
Wherein the release unit comprises a program-controlled, automated fitting device configured to fit a muff on a filled casting mould.
Schlüsselbaueret teaches the following:
([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c by means of the guide devices 30 a and 30 b in the area of curing zone B so as to be able to receive casting molds in the entire curing zone by means of the gripping device 30 c, and to transport received casting molds in the area of curing zone B. In particular, the transport device 30 is adapted to receive a casting mold stored in curing zone B and transport it to the mold feeding position P1 and receive a casting mold arranged at the mold releasing position P3 and transport it to the corresponding storage position in the curing zone. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) 20 can be made e.g. as a chain conveyor, however, the present invention is not limited to chain conveyors. The transport device 30 can be made as a robot crane. Noting, that the transportation device was already noted to act as applicants transfer unit. However, the duplication of parts can be applied, for a second unit that operates in a similar manner for transporting molding units from one location to another. Consequently, citing the case law for the duplication of parts, as was done above in the claim interpretation section.  

Regarding claim 16,
Wherein the filling unit comprises a multitude of automated filling stations configured to conduct parallel filling of multiple casting moulds with concrete in the filling unit.
Schlüsselbaueret teaches the following:
([0009]) teaches that the system comprises at least one filling station for filling an assembled casting mold with concrete. ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle times. 
Regarding claim 17,
A control unit for programmed control of the manufacturing units of the automated manufacturing area of the circulation system and the conveying unit.
Schlüsselbaueret teaches the following:
([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another.
Regarding claim 18,
Wherein the control unit is configured to store an appropriate filling time for each concrete product or for each assembled casting mould, and to control the supply of casting moulds to the multitude of automated filling stations for parallel filling of multiple casting moulds with concrete at the filling unit depending on the corresponding filling times stored for the casting moulds.
Schlüsselbaueret teaches the following:
([0045]) teaches that the system comprises a memory unit that can store a filling time for each casting mold to determine the curing time by means of the filling time to determine whether a concrete product is cured and can be supplied with the casting mold to the mold feeding position again.
Regarding claim 20,
Further comprising a circulation conveying section that supplies from the automated mould assembly unit is configured to accommodate two or more of the casting moulds arriving from the automated mould assembly unit in order to intermediately store accommodated casting moulds prior to supply to the automated filling unit in such a way that the circulation conveying section that supplies from the automated mould assembly unit has a first buffer area.
Schlüsselbaueret teaches the following:

    PNG
    media_image1.png
    110
    223
    media_image1.png
    Greyscale
([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. Wherein a the buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig. 3) and inscribed in a box below.  ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle time. Wherein the buffer zone is considered a fabrication station. Noting, that (Fig. 1) also depicts the buffer area, this area is depicted to only fit a single honeycomb (possibly two) based of the length and size ratio portrayed.   However, the case law for change of size can be applied, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art  discloses the claimed invention except for the size of the circulation conveying section and its buffer zone. It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the size of the circulation conveying section and its buffer zone, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of circulation conveying section and its buffer zone to be longer in order to optimize the lengths of cycle and/or cycle times, ([0052]).
Regarding claim 21,
Wherein9DOCS 126035-007US1/3391270.1Attorney Docket No. 126035-007US1 the supply conveying section that supplies from the manually operable mould assembly unit is configured to accommodate two or more casting moulds arriving from the manually operable mould assembly unit in order to intermediately store accommodated casting moulds prior to introduction into the circulation system or prior to supply to the automated filling unit, in such a way that the supply conveying section that supplies from the manually operable mould assembly unit has a second buffer.
Schlüsselbaueret teaches the following:

    PNG
    media_image2.png
    334
    424
    media_image2.png
    Greyscale
([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. ([0009]) teaches the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core. Wherein a the second buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig. 2) and inscribed in a box below.   ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in sequential and/or parallel fashion twice or even several times to be able to further optimize lengths of cycle and/or cycle time. Wherein the buffer zone is considered a fabrication station.  Noting, that (Fig. 1) also depicts the buffer area, this area is depicted to only fit a single honeycomb (possibly two) based of the length and size ratio portrayed.   However, the case law for change of size can be applied, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Schlüsselbaueret discloses the claimed invention except for the size of the circulation conveying section and its buffer zone. It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the size of the circulation conveying section and its buffer zone, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, one would have been motivated to scale the size of circulation conveying section and its buffer zone to be longer in order to optimize the lengths of cycle and/or cycle times, ([0052]).
Regarding claim 22 & 23,
Further comprising a control unit of the system or a control unit of the automated transfer unit configured to control the transfer unit and, for the control of the transfer unit, is configured to decide under program control whether a next free filling station of the filling unit should be occupied by a casting mould arriving from the manually operable mould assembly unit or by a casting mould arriving from the automated mould assembly unit.
Wherein the decision as to whether a next free filling station of the filling unit should be occupied by a casting mould arriving from the manually operable mould assembly unit or by a casting mould arriving from the automated mould assembly unit is made on the basis of one or more criteria.
Schlüsselbaueret teaches the following:
([0040]) teaches that a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. Furthermore, the control device is preferably adapted to control the transport device. ([0041]) teaches that the advantage is that all 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that it is understood that choices based of criteria, such as the current mold size being processed impacts the filing time executed.  
Regarding claim 26,
A method of producing concrete products casting moulds assembled from corresponding outer and inner moulds in a system according to, wherein the method comprises:  1] DOCS 126035-007USI/3391270.1Attorney Docket No. 126035-007US1 
Automated assembly of a casting mould from corresponding outer and inner moulds cleaned in the cleaning unit, and 
automated filling of one or more assembled casting moulds with concrete; 
wherein the method further comprises: 
program-controlled supplying of a casting mould assembled in the manually operable mould assembly unit to the automated circulation system by an automated supply conveying section
Schlüsselbaueret teaches the following:
& c.) ([0001]) teaches that the molds each have an upright outer mold and a mold core arranged in the upright outer mold. ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. ([0009]) teaches that the system comprises at least one cleaning station for cleaning a mold core positioned at the cleaning station and for cleaning an outer mold positioned at the at least one cleaning station,
([0009]) teaches that the fabrication zone comprises at least one filling station for filling an assembled casting mold with concrete.
([0040]) According to a preferred aspect of the present invention, the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor
It should be noted that Schlüsselbaueret mentions that the system comprises at least one mold assembly station for assembling a casting mold from an outer mold and a mold core, ([0009]). However, Schlüsselbaueret does not mention the use of a manually operable mould assembly unit.

Regarding claim 26, Schlüsselbaueret is silent on the following limitation(s):
(c)’s limitation regarding a manually operable mould assembly unit,
Regarding Claim 26, in analogous art as applied above in claim 1, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0092]) teaches that the mold assembly/disassembly unit can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can cause the mold assembly/disassembly unit to complete mold disassembly or assembly one step at a time. In one implementation, when manual mode is selected for assembly or disassembly of one mold, the mold assembly/disassembly unit can be switched to automatic mode for subsequent molds.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time.	
Regarding claim 27,
A non-transitory computer-readable data storage medium, storing instructions executable in a data processing unit in such a way that the data processing unit executes program control of a system according to claim 1, the instructions comprising: 
automated assembly of a casting mould from corresponding outer and inner moulds cleaned in the cleaning unit, 
automated filling of one or more assembled casting moulds with concrete: and 
program-controlled supplying of a casting mould assembled in the manually operable mould assembly unit to the automated circulation system by an automated supply conveying section.


b.) & c.) ([0040]) teaches that the system comprises a control device for controlling the fully automated fabrication stations and the mold conveyor. ([0086]) teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another. Noting, that the control device would be programmed in a manner to operate the system to be optimized such that all automated station worked in unison to fabricate concreate block as the system is designed. 
Regarding claim 27, Schlüsselbaueret is silent on the following limitation(s):
(c)’s limitation regarding a manually operable mould assembly unit,
Regarding Claim 27, in analogous art as applied above in claim 1, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0092]) teaches that the mold assembly/disassembly unit can operate in an automatic mode, in which all steps are automated, in a manual mode, or it can switch between different modes. In manual mode, manufacturing personnel can cause the mold assembly/disassembly unit to complete mold disassembly or assembly one step at a time. In one implementation, when manual mode is selected for assembly or disassembly of one mold, the mold 
 	Davies further suggests that the benefit of using a manual mold assembly station is it provides a means for personnel to complete mold disassembly or assembly one step at a time, ([0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a manual mold assembly station, as taught by Davies. Highlighting, implementation of a manual mold assembly station, allows for personnel to complete mold disassembly or assembly one step at a time.	B.) Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret, in view of Davies as applied to claim 6, and in further view of Fred Sumpter (US-1,411,757, hereinafter Sumpter)
Regarding claim 11, Schlüsselbaueret/Davies are silent on the following:
Wherein the transfer unit comprises a movable slide table configured to accommodate a supplied casting mould from the supply conveying section arriving from the manually operable mould assembly unit and also a supplied 
to transfer an accommodated casting mould to the automated filling unit or to one or more of the circulation conveying sections
Schlüsselbaueret teaches the following:
([0016]) teaches that the mold conveyor can be adapted to convey a casting mold assembled at the at least one mold assembly station to the at least one filling station. ([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 comprises by way of example a gripping device. ([0079]) teaches assembling or marrying the cleaned casting mold (mold assembly station 5) and filling with or casting in concrete (filling station 6) in a path-optimized arrangement.
Regarding claim 1, Schlüsselbaueret is silent on the following:
(a)

Regarding Claim 11, in analogous art as applied above, Davies gives details regarding the mold assembly unit, and in this regard Davies teaches the following:
([0010]) teaches that the system includes a mold feed conveyor, and a table for receiving the compactable lightweight concrete block mold from the mold feed conveyor. 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a table for receiving the compactable lightweight concrete block mold from the conveying unit, as taught by Davies. Highlighting, implementation of a table for receiving the compactable lightweight concrete block mold from the conveying unit, allows for tilting and leveling the surface which the mold is received on from the conveying unit.

Regarding claim 11, Schlüsselbaueret/Davis are silent on the following:
(a)’s limitation regarding a sliding table
Regarding Claim 11, in analogous art for the production of a concrete block that utilizes molds, a conveying device, a filling station, and demoulding station, Sumpter gives details regarding the mold assembly unit, and in this regard Sumpter teaches the following:
(Pg. 2, Col. 1, lines 14-22) teaches that the system comprises a track upon which the moulds travel, which is shown in Figures 3 and 4 as of a rectangular form, two 
 	Sumpter further suggests that the benefit of implementing a sliding table that allows the moulds to travel is it provides a means transporting the moulds and stopping places for the loading and unloading of the moulds, (Pg. 2, Col. 1, lines 14-22)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret/Davies, by utilizing a slide table, as taught by Sumpter. Highlighting, implementation of a sliding table allows for transporting the moulds and stopping places for the loading and unloading of the moulds.
C.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret, in view of Davies as applied to claim 12, and in further view of Walter Sticht (US-4,492,297, hereinafter Sticht)
Regarding claim 13,
Wherein the release unit comprises an intermediate storage area for intermediate storage of filled casting moulds before release into the hardening 
It should be noted that Schlüsselbaueret ([0021]) teaches that the system comprises a curing zone for storing a plurality of filled casting molds. ([0027]) notes that within the curing zone there exists subzones. ([0050]) teaches that the conveying steps are preferably carried out from a fabrication station to the next fabrication station or to an intermediate position between two fabrication stations at the same time, wherein in addition to the above mentioned fabrication stations further optional fabrication stations can be added to the system. Noting, that an intermediate storage area is not mentioned. 

Regarding Claim 13, in analogous art for an assembly line that utilizes, a conveying device, a in line work stations, Sticht gives details regarding the arrangement of the assembly line, and in this regard Sticht teaches the following:
(Col. 8, lines 11-24) teaches that the above-described controllable arresting or retaining means for the workpieces or workpiece carriers are provided in the conveying path outside the processing areas, e.g., at predetermined waiting areas and may be used to define buffer zones or for other control operations. In that case, two stations in which a longer residence time of the workpieces is required may be provided. Rather than arranging such stations in parallel, as has been described above, they may be arranged in succession. In that case, some of the arriving workpieces are permitted to skip the first station and are processed in 
 	Sticht further suggests that the benefit of implementing an intermediate storage  area is it allows for arriving workpieces to skip a first station and to be processed in a latter second station, (Col. 8, lines 11-24) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret/Davies, by utilizing an intermediate storage area, as taught by Sticht. Highlighting, implementation of an intermediate storage area allows for arriving workpieces to skip a first station and to be processed in a latter second station,
D.) Claim(s) 19 & 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret, in view of Davies as applied to claims 17 and 23 respectively and in further view of Jee Lim (US- 2013/0,330,435, hereinafter Lim)Regarding claim 19, Schlüsselbaueret/Davies are silent on the following:
Wherein the control unit is configured to store an appropriate concrete formulation for each concrete product or for each assembled casting mould, and to control the filling of a casting mould at an automated filling station depending 
It should be noted that Schlüsselbaueret teaches that the system comprises a control device (not shown) for controlling the fully automated fabrication stations 1 to 6, the mold conveyor 20 and the transport device 30. Thus, all fabrication stations 1 to 6 and the mold conveyor 20 can be controlled in harmony with one another, ([0086]).
Regarding Claim 19, in analogous art for the production of a concrete block that utilizes, a conveying device, a filling station, and other manufacturing stations, Lim gives details regarding the control unit mold, and in this regard Lim teaches the following:
([0051]) teaches that the main control system comprises a processor and a memory to store and execute instructions for controlling and monitoring the entire mobile production system 100 including all of the manufacturing stations, as well as to relay collected data and/or generated data to a main server via a wireless or other network connection. The main control system may provide commands to each manufacturing station to produce a particular type of the composite cement panel (i.e. product recipe) selected by a user. Main control panel 140 and Sub-control panel 141 are connected to the main control system and provide a user interface for controlling and monitoring all manufacturing processes in mobile production system 100. A front view of an embodiment of main control panel 140 is illustrated in FIG. 14. The main control system allows a user to select a product recipe and settings for different models of composite 
	Lim further suggests that the benefit of implementing a control device that allows for controlling and programming based off the production recipe implemented is it provides a means for adjusting the parameters for each station for different types of product recipes without departing from this invention, ([0044])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a control device that allows for controlling and programming based off the production recipe implemented, as taught by Lim. Highlighting, implementation of a control device that allows for controlling and programming based off the production recipe implemented allows for adjusting the parameters for each station for different types of product recipes without departing from this invention, ([0044])
Regarding claim 24,
Wherein the criteria comprises: 
a criterion of whether a next casting mould arriving from the automated mould assembly unit is the last casting mould of a package series to be filled in succession, 
a criterion of whether a calculated time until a next-but-one filling station of the filling unit becomes free exceeds a predetermined buffer time, 
a criterion of whether a calculated introduction frequency of manually assembled casting moulds introduced into the circulation cycle exceeds a limit, 
a criterion of whether an instantaneous buffer zone occupation of a buffer area of the automated circulation exceeds a limit, and/or 
a criterion of whether a calculated function of the buffer zone occupation of a buffer area of the automated circulation cycle as a function of time over of a predetermined period of time exceeds a limit.
Schlüsselbaueret teaches the following:
& c.) Noting that only one of the criterion is required. 

    PNG
    media_image1.png
    110
    223
    media_image1.png
    Greyscale
d.) & e.) ([0008]) teaches the system comprises a fabrication zone having a plurality of fully automated fabrication stations and a mold conveyor for conveying the casting molds or the outer mold and the mold core of casting molds between the fabrication stations. Wherein a the buffer area between the assembly station 5 and the filling station 6 is depicted in (Fig. 3) and inscribed in a box below.  ([0052]) teaches that it is advantageously conceivable to provide one or more of the fabrication stations in 
Regarding Claim 24 Schlüsselbaueret/Davies are silent on the following:
(b), (d) & (e)
Regarding Claim 24, in analogous art as applied above, Lim gives details regarding the control unit mold, and in this regard Lim teaches the following:
, (d) & (e) ([0041]) teaches In some particular embodiments, sensor 218 transmits a signal to the main control system to trigger an alarm if casting tray 202 is not detected in a predetermined amount of time to indicate jammed or missing tray along conveyor module 201. ([0046]) teaches that Sensors 501 are affixed to loading unit 502 to detect the foam board level to ensure a minimum number of foam boards 504 are available in loading unit 502. For example, an alarm signal is generated if the presence of less than 5 pieces of foam boards 504 in loading unit 502 is detected by sensors 501. Wherein the loading unit acts as a buffer zone to ensure an appropriate amounts of material to be feed into the assembly line is present. Noting, that if the occupation falls below a certain point the alarm is triggered. 
 	Lim further suggests that the benefit of implementing a control device that allows for controlling and programming based off the time and amount of elements 
 	 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret, by utilizing a control device that allows for controlling and programming based off the time and amount of elements found in a buffer zone, as taught by Lim. Highlighting, implementation of a control device that allows for controlling and programming based off the time and amount of elements found in a buffer zone allows for trigger an alarm if a component is not detected in a predetermined amount of time or an amount of component falls below a certain threshold.E.) Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlüsselbaueret, in view of Davies as applied to claim 1 and in further view of Jani Eilola (US-2015/0,314,480, hereinafter Eilola)
Regarding claim 25,
An automated demoulding unit comprising a grab configured to remove a muff from a casting mould and/or 
a grab configured to removing a hardened concrete product from the casting mould.
Schlüsselbaueret teaches the following:
Noting that this limitation is considered optional if (b) is satisfied. 
([0009]) teaches that the fabrication zone has at least one demolding station for removing an outer mold from a casting mold positioned at the demolding station and for removing a cured tubular concrete product from a mold core positioned at the demolding station, ([0040]) teaches that the control device is preferably adapted to control the transport device. ([0077]) teaches that the transport device 30 is adapted to move the gripping device 30 c. Noting, that the transportation device was already noted to act as applicants transfer unit. However, the duplication of parts can be applied for a second unit that operates in a similar manner for transporting molding units from one location to another. Consequently, citing the case law for the duplication of parts, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Schlüsselbaueret discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the transport device, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the transport device for the purpose of or transporting molding units from one location to . 
Regarding claim 25, Schlüsselbaueret/Davies are silent on the following limitation:
(b)’s limitation regarding moving a harden concrete object
Regarding Claim 25, in analogous art for the production of a concrete block that utilizes, a conveying device, a filling station, and other manufacturing stations, Eilola gives details regarding the crane mechanism, and in this regard Eilola teaches the following:
([0039]) teaches that once the concrete products in their molds are cured, the molds are moved out of the curing chamber 13, 13′ to workstations 14, 14′ and 15, 15′ for demoulding, where the mold sidewalls are removed from the mold table. Between the demoulding workstations 14, 14′ and 15, 15′ is arranged additional buffer place 16, 16′, which can alternatively also be used as an additional demoulding workstation. In the last phase the cured concrete products are removed from the mold table in workstation 17, 17′, which is implemented by tilting the mold table, fixing lifting hooks to lifting lugs located in the products and lifting the concrete products with a crane from the workstations to a separate removal carriages 23, 23′, the tracks of which are shown in the figure extending from the circulating line casting process lines, and moved to storage. When the cast concrete product is moved from the mold table, the mold table is moved to the workstation 5, 5′ for cleaning and for a new casting process.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus that comprises a curing zone, a fabrication zone with a plurality fully automated fabrication stations, at least one mold assembly station, a means for conveying the mold assemblies, and filling station of Schlüsselbaueret/Davies, by utilizing a control device that allows for controlling and programming based off the production recipe implemented, as taught by Eilola. Highlighting, implementation of a control device that allows for controlling and programming based off the production recipe implemented allows for adjusting the parameters for each station for different types of product recipes without departing                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A Martin. (US-4,279,583) teaches depicted in (Fig. 2) is an arrangement of a mold pallet utilized in concrete pouring station 31. This arrangement is positioned over the first live roller conveyor bed 15. This roller conveyor bed 15 is capable of holding two pallets 27 with their respective molds 29 at a time. Noting, that the pallet depicted in (Fig. 2) acts as a muff on the underside of the molds. Noting, that the addition of pallets would have 
Wikipedia’s Article on Queueing Theory (Queueing Theory, 2016, hereinafter WAQT) teaches that the arriving customers not served (either due to the queue having no buffer, or due to balking or reneging by the customer) are also known as dropouts and the average rate of dropouts is a significant parameter describing a queue. Wherein a common basic queuing system is attributed to Erlang, and is a modification of Little's Law. Given an arrival rate λ, a dropout rate σ, and a departure rate μ, length of the queue L is defined as the formula give. Noting, that the arrival rate λ, a dropout rate σ, and a departure rate μ and length of the queue L are all considered result effective variables due to their respective impacts on the other variables when rearranged in the formula provided i.e. linear or inverse relationship. 
Wikipedia’s Article on SCADA which teaches a that a Supervisory control and data acquisition (SCADA) is a type of control system architecture comprising computers, networked data communications and graphical user interfaces (GUI) for high-level process supervisory management, while also comprising other peripheral devices like programmable logic controllers (PLC) and discrete proportional-integral-derivative (PID) controllers to interface with process plant or machinery.
Suzuki et al. (US-4,197,623) teaches a factory barrage for manufacturing concrete products. (Col. 4, lines 48-58) teaches that the concrete in the mold 10 is cured until it attains desired strength, and then the mold is carried by the crane 16 to the mold remover 14, where the mold is disassembled and the reinforced concrete product 17 is 
Tohru Ohta (US-3,874,832) teaches (Col. 3, lines 48-57) that after the curing, the form member 3 is taken out from the curing chamber 2 and the precast concrete slab is released from the form member 3 which is hung by a crane and transferred to the depository. The above-mentioned process will be then repeated to produce other concrete slabs. These processes can be carried out independently in each level of the support table, while said rollers 16 are to be fixed to or lowered from the stage of the table during the placing work.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741